Citation Nr: 1225829	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of both feet.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a bilateral ankle disorder.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for eye disorders, to include refraction presbyopia, myopia, astigmatism, cataracts, and glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.900(c) (2011).  

The Veteran served on active duty from November 1953 to November 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery. Alabama.  In July 2009, the Board remanded the claims for additional development.  A Travel Board hearing was held in June 2010 before the undersigned, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  The Board remanded the claims for additional development in September 2010, and the case has now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's current bilateral foot disability is not related to active service, to include as a residual of cold weather injury.  

2.  The competent evidence shows that the Veteran's current right knee disability is not related to active service.  

3.  The competent evidence shows that the Veteran's current bilateral ankle disability is not related to active service.  

4.  The competent evidence shows that the Veteran's current back disability is not related to active service.  

5.  The competent evidence shows that the Veteran's current bilateral foot disorder, right knee disorder, bilateral ankle disorder, and back disorder, are not secondary to a service-connected disorder.  

6.  The Veteran's presbyopia, myopia, and astigmatism are not disabilities for VA compensation purposes; there is no evidence of superimposed disease or injury to the eyes in service.  

7.  The competent evidence shows that the Veteran's current cataracts and glaucoma are not related to active service.  


CONCLUSIONS OF LAW

1.  Residuals of cold weather injury to the feet were not incurred in or aggravated by active service, nor may minimal degenerative joint disease (DJD) in the feet be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  

2.  Early DJD of the right knee was not incurred in or aggravated by active service, nor may DJD be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  

3.  Early DJD of the bilateral ankles was not incurred in or aggravated by active service, did not develop as secondary to a service-connected disorder, nor may DJD be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  

4.  Degenerative disk disease (DDD) at L5-S1 with spondylosis was not incurred in or aggravated by active service, nor may DDD be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  

5.  Service connection for refractive error, claimed as sight problems, is precluded by VA regulations.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2011).  

6.  Cataracts and glaucoma were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in October 2004, April 2005, October 2010, March 2011, and January 2012) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the October 2010 and January 2012 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

VA must also make reasonable efforts to assist the Claimant in obtaining evidence necessary to substantiate claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of this case, and to explain findings and conclusions, as well as carefully consider the benefits of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The National Personnel Records Center (NPRC) has reported on numerous occasions (most recently on two occasions in 2011) that the Veteran's service treatment records (STRs) are unavailable and were presumed destroyed in a fire at NPRC in 1973 and that no other records were available.  Further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DJD/DDD/arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).  

Notably, refractive errors are excluded by regulation from the definition of disease or injury for which veterans' benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

In various statements of record, to include testimony at a June 2010 hearing, the Veteran has contended that during service his military occupational specialty (MOS) was that of pole lineman, and his second MOS was that of truck driver.  He maintains that he sustained frostbite injuries to his feet during basic training due to the cold weather, and hurt his right knee when he slipped and fell on a pallet while in service.  The Veteran asserts that he developed arthritis in his back as a result of the cold weather he endured in service, that his bilateral ankle condition is secondary to the frostbite in both his feet, and that his poor vision was discovered in service.  According to the Veteran's testimony, he has experienced hearing loss and ongoing medical problems with his feet, right knee, back, ankles and vision since his period of service.  See June 2010 Hearing Transcript.  

Of record are two lay statements dated in 2006 submitted by the Veteran's brother and a friend.  They attest to the fact that the Veteran has had problems with his knees, feet, and back ever since his discharge from service.  The Veteran told them that he experienced inservice cold exposure.  

Post service VA and private records dated from 2003 through 2012 are of record.  These records essentially reflect treatment for hypertension, diabetes mellitus, heart disease, and gastroesophageal reflux disease (GERD).  It is noted, however, that VA records dated in 2004 show treatment and diagnoses of eye disorders, to include cataracts with secondary diagnoses of vitreous prolapse, non-insulin dependent diabetes, and presbyopia.  In 2005, the Veteran was seen for back pain at a VA facility.  Subsequently dated private records dated from 2008 and 2009 show that the Veteran continued to report back pain.  He also reported pain in the knee and, on one occasion, weakness in the right leg.  

A VA eye examination was conducted in May 2011 and a VA orthopedic evaluation was conducted in August 2011.  The orthopedic examination included review of the claims file with diagnoses of DDD at L5-S1 with spondylosis, early DJD of the ankles, minimal DJD of both feet, and early DJD of the right knee.  The examiner opined that these disabilities were unrelated to military service noting that she could not find any confirmation of alleged inservice treatment.  Moreover, she noted that there was nothing in the Veteran's history and/or examination which would suggest that his bilateral ankle swelling emanated from frostbite injury of the feet.  

Eye conditions diagnosed at the above mentioned evaluation include cataracts and glaucoma which were attributed to diabetes and hypertension.  Refraction presbyopia, refraction myopia, and refraction astigmatism were also noted.  

Analysis

Feet, Right Knee, Bilateral Ankles, and Back

The Board acknowledges the lay assertions that the Veteran incurred his current disabilities of the feet, right knee, ankles, and back during active service.  Although it is again unfortunate that the Veteran's STRs are not available for review, the competent evidence (in this case, post-service VA and private treatment records and examination reports) does not support the lay assertions regarding in-service incurrence of these conditions.  There is no objective evidence that the Veteran was treated for complaints associated with the feet, right knee, ankles, or back until many, many years following service separation in 1955.  Moreover, the Board finds it significant that there are no post service treatment records reflecting any history of in-service feet, knee, ankle, or back problems, until approximately 45-50 years after service.  The VA examiner concluded in 2011 that the Veteran's current DDD of the lumbar spine, and DJD of the ankles, feet, and right knee were unrelated to service noting that there was no confirmation of any injuries to these areas in the claims file.  Moreover, there was nothing in the file to suggest that the current ankle condition was related to alleged inservice cold exposure.  

The Board finds that, because the competent evidence shows no complaints of or treatment for DDD or DJD of the feet, right knee, ankles, or back at any time during the Veteran's active service, including within the first post-service year (i.e., by November 1956), or for many, many years thereafter, service connection for DDD or DJD of the feet, right knee, ankles, or spine is not warranted on a presumptive basis.  The Board again acknowledges that it is unfortunate that the Veteran's STRs were lost in the July 1973 fire at NPRC.  The fact remains, however, that the Veteran was not treated for disorders of the feet, right knee ankles, or back until several decades after his service separation.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b)  (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his foot, knee, ankle, and back symptoms started in service and have been continuous ever since.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of these joints after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The post-service medical evidence does not reflect complaints or treatment related to the feet, right knee, ankles, or back for many decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1955) and initial reported symptoms related to diagnoses of associated disorders in recent years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, as to the Veteran's claim that these conditions are due to inservice residuals of cold weather injury, no medical personnel has ever attributed any diagnosed conditions to such.  And, service connection is not in effect for cold weather residuals.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Service connection for residuals of cold weather injury to both feet, a right knee disorder, a bilateral ankle disorder, and a back disorder, is denied.  

Refractive Presbyopia, Myopia, Astigmatism, Cataracts, and Glaucoma

As summarized above, the post STRs show diagnoses of refractive presbyopia, refractive myopia, refractive astigmatism, as well as cataracts and glaucoma.  Notably, refractive errors, (presbyopia, myopia, and astigmatism) are excluded, by regulation, from the definition of disease or injury for which veteran's benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  There is no evidence of any such superimposed disease or injury.

Also, as noted above, the first report of eye problems was when cataracts were noted upon VA examination in 2004.  At the time of VA eye examination in 2011, cataracts and glaucoma were noted.  The examiner noted that these conditions were due to the Veteran's diabetes and hypertension, which are not service-connected disorders.  There are no opinions to the contrary.  

In summary, review of the claims file shows no competent medical evidence showing the presence of any eye disorders (whether refractive errors or chronic eye conditions) until many years after service.  The preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert, supra.  


ORDER

Entitlement to residuals of frostbite of both feet is denied.  

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a bilateral ankle disorder is denied.  

Entitlement to service connection for a back disorder is denied.  

Entitlement to service connection for eye disorders, to include refraction presbyopia, myopia, astigmatism, cataracts, and glaucoma, is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


